Citation Nr: 0422343	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1947, and again from August 1950 to January 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for right ear 
hearing loss and then denied the benefit sought on appeal.  

The Board first considered this appeal in December 2000 and 
remanded the claim to the RO for compliance with the newly 
enacted Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)).  The 
appeal was returned to the Board and a second remand was 
required to obtain additional development in September 2003.  
The claim is now properly returned to the Board for appellate 
consideration.

The Board notes that the veteran's representative requested 
adjudication of a claim of entitlement to service connection 
for tinnitus in its April 2003 Statement of Representative in 
Appeals Case.  That claim was denied by the RO in a May 1997 
rating decision and neither a request to reopen the claim nor 
a reopened claim is before the Board for consideration.  As 
such, the claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
right ear disorder in a November 1987 decision.  

2.  The RO found that no new and material evidence had been 
submitted to reopen the previously denied claim of 
entitlement to service connection for hearing loss in a May 
1997 rating decision.  The veteran was notified of this 
decision and of his appellate rights, but did not appeal the 
denial.

3.  Evidence submitted since the time of the RO's May 1997 
rating decision declining to reopen the claim of entitlement 
to service connection for hearing loss was not previously 
before agency decision-makers, bears directly upon the issue 
at hand, is not duplicative or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  VA has complied with its duty to assist the veteran in 
the development of his claim of entitlement to service 
connection for right ear hearing loss.

5.  The veteran's current right ear hearing loss is not a 
result of an injury sustained or disease experienced during 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO declined to reopen the 
previously denied claim of entitlement to service connection 
for hearing loss is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The rating decision of May 1997 is final; the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran first sought entitlement to service connection 
for a fungal infection of the right ear in 1947.  A rating 
decision dated in March 1947 denied that claim.  In a March 
1978 rating decision, entitlement to service connection for 
right ear otosclerosis was denied.  And, in a November 1987 
decision, the Board denied entitlement to service connection 
for a right ear disorder.

In March 1997, the veteran requested that he be granted VA 
compensation benefits for severe hearing loss.  In a May 1997 
rating decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a right 
ear disorder.  As such, the claim was not reopened and 
remained denied.  The veteran was given notice of this 
decision and of his appellate rights, but he did not appeal 
the denial.  Therefore, the RO rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 1998, the veteran requested that his claim be 
reopened.  The Board notes that the RO in this case reopened 
the veteran's claim for service connection for right ear 
hearing loss by specifically stating in its March 1999 rating 
decision that the evidence submitted subsequent to the May 
1997 rating decision was both new and material.  The RO then 
denied the claim as being not well-grounded and subsequently 
on the merits.  The Board, however, is required to address 
the issue of reopening despite the RO's denial of service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims submitted prior to August 
2001, such as this claim, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in May 1997.  

At the time of the May 1997 rating decision, the evidence of 
record included service medical records reflecting treatment 
for a fungal infection in the right ear during the veteran's 
first period of active service and a finding of no hearing 
and/or right ear disability at the time of discharge from 
either period of active service, post-service treatment 
records showing otosclerosis and hearing loss in 1977, and 
surgical intervention in 1978 followed by improved hearing in 
the right ear.

Since the time of the May 1997 rating decision, the veteran 
submitted a statement from his family physician reflecting 
that it was the physician's opinion that the veteran's 
hearing loss was due to the fungal infection experienced 
during service and the related complications following.  
Because a medical opinion linking the veteran's hearing loss 
to an in-service event was not previously before agency 
decision-makers and because the newly submitted medical 
opinion bears directly and substantially upon the specific 
matter under consideration and is neither cumulative nor 
redundant, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
agrees with the RO that new and material evidence has been 
submitted to reopen the previously denied claim of 
entitlement to service connection for right ear hearing loss.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record clearly shows that the veteran 
experienced a fungal infection in the right ear during 
service and that, in his capacity as a Naval serviceman 
during World War II, was exposed to the explosive noises of 
combat.  Upon his discharge examination in November 1946, a 
history of fungus infection of the right ear was noted, but 
the veteran was determined to have normal hearing and normal 
ears with no defects to disqualify him from discharge from 
service.  

VA treatment records show that the veteran was seen by a VA 
ear, nose and throat specialist in 1949, between his first 
and second periods of active service.  At that time, the 
veteran complained of intermittent pain in the right ear and 
was determined to have Eustachian tube blockage.  There was 
no evidence of fungal infection at that time.

The veteran returned to active service August 1950 and upon 
entrance examination was found to have no significant 
abnormalities of the auditory canals, eardrums or external 
ears.  The general condition of the veteran's ears was 
described as normal upon separation examination in January 
1952.

The first post-service treatment records are dated in 1977, 
when the veteran presented for treatment with a private 
physician complaining of loss of hearing.  He related a 
history of a, "blast of energy from a weapon" during his 
Naval service.  He was determined to have otosclerosis and 
exploratory tympanotomy with probable stapedectomy was 
recommended.  In January 1978, the veteran underwent right 
ear stapedectomy and treatment records following the surgical 
intervention show improved hearing in the right ear.

The veteran submitted a statement from his family physician 
reflecting the opinion that the veteran's current hearing 
loss was due to a fungal infection during service and related 
complications.  This statement does not include any rationale 
to support that opinion nor is there evidence of the 
physician having reviewed the veteran's service medical 
records and/or treatment records surrounding his 1978 
stapedectomy.

The veteran underwent VA examination in February 1999 and 
complained of hearing loss since his active service.  The 
examiner reviewed the claims folder, examined the veteran and 
diagnosed bilateral moderate to severe mixed hearing loss.  
The examiner opined that the otosclerosis diagnosed in 1978 
was not related to the otitis externa treated during active 
service.

The veteran's claims folder was reviewed by a VA 
otolaryngologist in July 2003.  The specialist noted that 
otosclerosis was a hereditary and/or metabolic disease with 
no relationship to external otitis or noise exposure.  The 
specialist opined that the fungal external otitis experienced 
during service had no impact on either the veteran's current 
sensorineural hearing loss or the development of 
otosclerosis.    He did state, however, that it was 
reasonable to assume that the current bilateral mid to high 
frequency sensorineural hearing loss was in part related to 
noise exposure during service, but that the current records 
were inadequate to determine current disability.  
Accordingly, a complete examination of the veteran was 
recommended.

In August 2003, the veteran's representative requested that 
an examination of the veteran be scheduled.  In September 
2003, the Board remanded this matter for the scheduling of a 
VA examination.  In February 2004, the RO scheduled the 
veteran for a VA examination and advised him that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim pursuant 
to 38 C.F.R. Sections 3.158 and 3.655.  In April 2004, 
however, the veteran did not present for the scheduled VA 
examination and he has not offered any explanation for his 
failure to report for the examination.


Given the evidence of record, the Board must find that the 
veteran's current right ear hearing loss is not the result of 
an in-service injury or disease as the medical evidence does 
not support a contrary finding.  Specifically, the only 
medical opinion of record in favor of the veteran's claim is 
from his treating physician who did not supply any supporting 
rationale for his opinion.  Additionally, that opinion is 
directly contradicted by the opinion of a specialist in that 
the VA otolaryngologist who reviewed the record unequivocally 
stated that fungal external otitis had no impact on 
sensorineural hearing loss.  

As noted above, there is no question that the veteran 
currently has right ear hearing loss, that he experienced a 
fungal infection in the right ear during service, and that he 
was exposed to combat noises during service.  His medical 
records, however, reflect that he did not have a hearing 
disability at the time of discharge from either period of 
active service and there is no evidence of hearing loss in 
the right ear until 1978, approximately twenty-five years 
after the veteran's discharge from service. At that time, his 
hearing loss was associated with otosclerosis, a disease 
deemed to be hereditary and/or metabolic in nature with no 
relationship to fungal infections or noise exposure.  

Thus, even though an otolaryngology specialist stated that it 
was reasonable to assume that the veteran's current hearing 
loss was due in part to noise exposure during service, the 
medical evidence shows only hearing loss following an 
intervening event twenty-five years after discharge from 
service and the medical evidence has been noted by the 
specialist to be insufficient upon which to determine the 
nature of the current disability.  This fact, coupled with 
the veteran's failure to assist in the development of this 
claim by not presenting for a scheduled examination, leads 
the Board to no other alternative but than to find that the 
current hearing loss is not a result of injury or disease 
during active service.  Consequently, the veteran's claim of 
entitlement to service connection for right ear hearing loss 
is denied.



III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 1999, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in May 2001.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2001 and again in February 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
requesting an opinion as to the etiology of the current right 
ear hearing loss, and attempting to schedule the veteran for 
a more extensive examination.  It is noted that the veteran 
was advised in a letter dated in February 2004 of the need 
for additional examination and of the consequences of his 
failure to report for a scheduled examination.  The veteran 
has not offered any explanation for his failure to report for 
the audiologic examination scheduled in April 2004.  Thus, it 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran was 
scheduled for a hearing before the Board in October 2000, but 
did not present for the hearing and has not requested that 
the hearing be rescheduled.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  The Board 
notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Accordingly, the veteran's failure to report for additional 
examination to obtain evidence deemed important to the 
evaluation of his claim is not a failure on VA's part to 
assist the veteran.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.

Service connection for right ear hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



